UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6573



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TALBERT WAYNE MORGAN, a/k/a Troy Edwards,
a/k/a Troy Edwards Townes,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-91-221-G, CA-96-583-2)


Submitted:   October 23, 1997          Decided:     November 14, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Talbert Wayne Morgan, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). Appellant's case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-

mended that relief be denied and advised Appellant that failure to
file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge's recommendation.
     The timely filing of objections to a magistrate judge's rec-

ommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

of the district court’s order denying the 28 U.S.C. § 2255 motion

by failing to file objections after receiving proper notice.
     Appellant also appeals the district court's order denying

Appellant's motion under Fed. R. Civ. P. 59(e) to reconsider the

entry of judgment. We have reviewed the record and the district

court's opinion denying the motion for reconsideration and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                 2
materials before the court and argument would not aid the deci-

sional process.




                                                      DISMISSED




                               3